MEGAN MORRISSEY, individually and as representative of DIAMOND STATE WILDCATS, Defendants Below-Appellants,
v.
ANTHONY W. BOYLE, Plaintiff Below-Appellee, and
CHRISTIANA SCHOOL DISTRICT BOARD OF EDUCATION, as defined in Title 14 of the State of Delaware Code, Defendants Below-Appellees.
No. 29, 2010.
Supreme Court of Delaware.
Submitted: January 15, 2010.
Decided: January 21, 2010.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
This 21st day of January 2010, it appears to the Court that:
(1) The defendants-appellants, Megan Morrissey, individually and as representative of Diamond State Wildcats (the "Wildcats"), has petitioned this Court, pursuant to Supreme Court Rule 42, to appeal from the Superior Court's interlocutory ruling on November 30, 2009, which, in part, granted the motion of the defendants-appellees, Christiana School District Board of Education (the "Board"), to compel the Wildcats to defend, indemnify and hold harmless the Board in connection with the Superior Court lawsuit, and the Superior Court's interlocutory ruling on December 17, 2009, which denied the Wildcats' motion for reargument.
(2) On January 8, 2010, the Superior Court refused to certify an interlocutory appeal to this Court pursuant to Rule 42 because the Wildcats had failed to demonstrate that they were entitled to appeal from its interlocutory order under the criteria set forth in Rule 42.
(3) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances.[1] We have examined the Superior Court's November 30, 2009 and December 17, 2009 decisions according to the criteria set forth in Rule 42. In the exercise of its discretion, the Court has concluded that such exceptional circumstances as would merit interlocutory review of the decisions of the Superior Court do not exist in this case.
NOW, THEREFORE, IT IS ORDERED that the within interlocutory appeal is REFUSED.
NOTES
[1]  Supr. Ct. R. 42(b).